Exhibit 10.1

 

 

AMENDMENT TO THE CONVERTIBLE PROMISSORY NOTE ISSUED ON SEPTEMBER 17, 2018

 

THIS AMENDMENT TO THE CONVERTIBLE PROMISSORY NOTE ISSUED ON September 17, 2018,
(the “Amendment”) is made effective as of March 19, 2019 (the “Effective Date”),
by and between NUO THERAPUETICS, INC., a Delaware corporation (the “Company”),
and Auctus Fund, LLC, a Delaware limited liability company (the “Holder”) (each
the Company and the Holder a “Party” and collectively the “Parties”).

 

BACKGROUND

 

A.     The Company and Holder are the parties to that certain securities
purchase agreement (the “SPA”) dated September 17, 2018, pursuant to which the
Company issued to Holder a convertible promissory note on even date in the
original principal amount of $175,000.00 (the “Note”); and

 

B.     The Parties desire to amend the Note as set forth expressly below.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.     As of the Effective Date of this Amendment, if: (i) no Event of Default
(as defined in the Note) (each an “Event of Default”) shall have occurred; (ii)
there is no breach of this Amendment; (iii) the Company wires the amount of
$17,500 to the Holder in accordance with the wire transfer instructions attached
hereto as Exhibit A no later than March 20, 2019 (“Payment Deadline”) (which
will not reduce the balance owed under the Note); then: (a) the references to
“one hundred eighty (180) days” in Sections 1.9(b) and 1.9(c) of the Note shall
be replaced with “two hundred twenty-four (224) days” and (b) the Holder shall
refrain from exercising its right to convert the Note until April 30, 2019. In
the event that all other noteholders of convertible debt of the Company as of
the Effective Date (i) do not also agree in a signed writing to extend the
period that Company is permitted to prepay the Company’s other convertible debt
by at least 44 days and/or (ii) fail to agree in a signed writing to refrain
from exercising their conversion rights under their respective convertible debt
by at least 44 days, then this Amendment may be declared null and void at the
option of the Holder.

 

2.     Upon the: (i) occurrence of an Event of Default under the Note or (ii)
Company’s breach of any provision or representation in this Amendment, then this
Amendment may be declared null and void at the option of the Holder.

 

3.     This Amendment shall be deemed part of, but shall take precedence over
and supersede, any provisions to the contrary contained in the Note. Except as
specifically modified hereby, all of the provisions of the Note, which are not
in conflict with the terms of this Amendment, shall remain in full force and
effect.

 

4.     This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which together shall be deemed to be one and the same agreement. Any
signature transmitted by facsimile, e-mail, or other electronic means shall be
deemed to be an original signature.

 

 

[Signature page to follow]

 

1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

Nuo Therapeutics

 

By: /s/ David Jorden

Name: David E. Jorden

Title: CEO

Auctus Fund, LLC

 

By: /s/ Lou Posner

Name: Lou Posner

Title: Managing Director

 

2